DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 10 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotation axis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first portion of rail” in line 9.  The limitation is vague in that is unclear as to what exactly is being claimed.  Which rail?  For the purpose of examination, the limitation will be examined as the second rail.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolb (U.S. Patent No. 3,768,112).
Regarding Independent Claim 1, Kolb teaches a windshield wiper system (Fig. 1) for wiping a windshield (windshield, 10) of a vehicle (Fig. 1), wherein the wiper system includes: a wiper (wipers, 11) mounted on a movable support element (carriages, 25 and 25’); a guiding device (guide track means, 28; and endless band, 18) for guiding the support element (25, 25’) along a predefined trajectory (Fig. 1); a motor (motor, 13) mounted on the support element (25, 25’) providing traction power to move the support element (25, 25’) along the predefined trajectory (Annotated Fig. 1); and wherein the wiper system is 

    PNG
    media_image1.png
    417
    813
    media_image1.png
    Greyscale

Regarding Claim 2, Kolb teaches the windshield wiper system (Fig. 1) wherein: the guiding device includes a first rail (18; Fig. 1) and a second rail (28; Fig. 1); the first rail (18) is configured to guide the support element (25, 25’) in translation between the first and second positions (Annotated Fig. 1); and the second rail  (28) comprises a first portion (Annotated Fig. 1) of the second rail (28) and a second portion (Annotated Fig. 1) of the second rail (28), the first portion (Annotated Fig. 1) of the second rail (28) being parallel to the first rail (18) and configured to guide the support element (25, 25’) in translation between the first and second positions (Annotated Fig. 1), and the second portion (Annotated Fig. 1) of the second rail (28) extending from the first portion (Annotated Fig. 1) of rail with a curved shape (Fig. 1) around the rotation axis (Annotated Fig. 1), the second portion (Annotated Fig. 1) of the second rail (28)  being further configured to guide the support element (25, 25’) in rotation around the rotation axis (Annotated Fig. 1) between the second (Annotated Fig. 1) and third (Annotated Fig. 1) positions.  
Regarding Claim 3, Kolb teaches the windshield wiper system (Fig. 1) further comprising a first guiding wheel (17) engaged with the first rail (18) and one or several second guiding wheels (rollers, 33 – 
Regarding Claim 4, Kolb teaches the windshield wiper system (Fig. 1) wherein the wiper (11) is fixed on the support element (25, 25’) with no degree of freedom in rotation (Abstract – rigidly mounted).  
Regarding Claim 6, Kolb teaches the windshield wiper system (Fig. 1) wherein the motor (13) is an electric motor (Col. 2, line 57).  
Regarding Independent Claim 8, Kolb teaches a vehicle (Fig. 1) including a windshield (windshield, 10) and a windscreen wiper system (Fig. 1) for cleaning a windshield (10), wherein the wiper system includes: a wiper (wipers, 11) mounted on a movable support element (carriages, 25 and 25’); a guiding device (guide track means, 28; and endless band, 18) for guiding the support element (25, 25’) along a predefined trajectory (Fig. 1); a motor (motor, 13) mounted on the support element (25, 25’) providing traction power to move the support element (25, 25’) along the predefined trajectory (Fig. 1); and wherein the wiper system is configured to move the wiper (11), relative to the windshield (10), with a translation movement between first (Annotated Fig. 1) and second positions (Annotated Fig. 1), and with a rotation movement around a rotation axis (Annotated Fig. 1) perpendicular to the windshield  (10) between the second position (Annotated Fig. 1) and a third position (Annotated Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. Patent No. 3,768,112). 
Regarding Claim 5, Kolb teaches the windshield wiper system (Fig. 1) wherein the guiding device (Fig. 1) includes at least one linear guiding rail (18) configured to guide the support element (25. 25’) in translation between the first and second positions (Annotated Fig. 1).
Kolb does not teach the wiper system further includes an additional motor mounted on the support element and connected to the wiper so as to rotate the wiper around the rotation axis, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional motor, as claimed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
Regarding Claim 10, Kolb teaches a vehicle but fails to explicitly teach wherein the vehicle is an industrial vehicle, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Kolb to explicitly teach an industrial vehicle as required by claim since such a modification would have involved a mere change in a component. A change of one vehicle to another is generally recognized as being within the level of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. Patent No. 3,768,112) in view of Gaucher et al. (U.S. Patent No. 10,336,301 B2). 
Regarding Claim 7, Kolb teaches Kolb teaches all of the elements of claim 8 as discussed above.
Kolb does not explicitly teach the windshield wiper system wherein the guiding device includes a rack and the motor drives a pinion coupled to the rack. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Kolb to further include the guiding device includes a rack and the motor drives a pinion coupled to the rack, as taught by Gaucher, Since a rack and pinion is an equivalent structure known in the art. Therefore, because these two guide devices are art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the first and second rails of Kolb for a rack and pinion as claimed.

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U.S. Patent No. 3,768,112) in view of Jeuffe (EP 1 571 068 A1). 
Regarding claim 9, Kolb teaches all of the elements of claim 8 as discussed above.
Kolb does not explicitly teach the vehicle of claim 8 further comprising a protection screen arranged at an edge of the windshield and being configured to hide the wiper of the wiper system when the wiper is in the first position.  
Jeuffe, however, teaches a protection screen (tilting flap, 9) arranged at an edge of the windshield (2) and being configured to hide the wiper (4) of the wiper system (Fig. 1) when the wiper is in the first position (Fig. 1; Paragraphs [0028] and [0029]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Kolb to further include a protection screen arranged at an edge of the windshield and being configured to hide the wiper of the wiper system when the wiper is in the first position, as taught by Jeuffe, to provide a device where the wiper is located outside of the drivers field of vision, thus providing safer driving conditions to the driver.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  U. S. Patent No. 8,615,840 B1 to Taneda teaches a wiper system for flat or nearly flat surfaces utilizing a track system whereby a substantially vertical blade is disposed across a primarily planar surface to remove obstructing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723